PER CURIAM.
The trial court failed to conduct an adequate hearing under Richardson v. State, 246 So.2d 771 (Fla.1971), concerning appellant’s claim that he was not notified of or provided with a copy of the statement that the arresting officer took from Nora Barefoot, an eyewitness to the incident giving rise to criminal charges. Even assuming that the prosecutor was unaware of such a statement, “[i]t is well-settled that the state is charged with constructive knowledge and possession of evidence withheld by state agents, including law enforcement officers.” Tarrant v. State, 668 So.2d 223, 225 (Fla. 4th DCA 1996) (citations omitted). On this record, we cannot conclude that the violation, if any, was harmless. See Mobley v. State, 705 So.2d 609, 611 (Fla. 4th DCA 1997); Tarmnt, 668 So.2d at 225-26. We therefore reverse and remand for a new trial. See State v. Evans, 770 So.2d 1174 (Fla.2000).
KLEIN, GROSS and TAYLOR, JJ., concur.